Title: To Thomas Jefferson from James Gibbon, 13 July 1821
From: Gibbon, James
To: Jefferson, Thomas


Dr Sir
Custom House Richmond
July 13. 1821
I yesterday recd a letter of the 17. May covering a bill of loading to me, for a box of Books on board the Sh. Henry Clay from London, which ship, the arrival has not yet reported.The letter is from our Consul at London & requests I would write you, for your directionsThis I find would have been unecessary. as Capt Peyton has been with me on the subject had  the Consull transmitted an invoice at the same time, which it is not unlikely may have been enclos’d to youShould this be the fact Sir, be pleas’d  &  send it to me by mail, as it  will forbid the necessity of opening the package.Capt Peyton will forward it when it arrives—Im Sir Mo respy Yr Ob. SertJ. Gibbon CollIf the invoice should not be with you, it is quite probable we may find it in the top of the case–this you know sir is an essentiall to the accounting the duty—